ROHR V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-126-CR





ELIZABETH ANNE ROHR	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On March 13, 2007, appellant Elizabeth Anne Rohr filed a notice of appeal from the trial court’s denial of her motion for judgment nunc pro tunc.  On April 12, 2007, we informed appellant by letter of our concern that we do not have jurisdiction over such an appeal;
(footnote: 2) we also told appellant that the appeal could be dismissed for want of jurisdiction unless she or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before April 23, 2007.  
We have not received any response showing grounds for continuing the appeal.
(footnote: 3)
	Accordingly, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f); 
Sanchez
, 112 S.W.3d at 312; 
Everett
, 82 S.W.3d at 735.



PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: June 7, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Sanchez v. State
, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.) (holding that court of appeals does not have jurisdiction over appeal from order denying a request for judgment nunc pro tunc to correct jail time credit); 
Everett v. State
, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d) (holding same); 
see also Moffatt v. State
, No. 02-05-00372-CR, 2005 WL 3082253, at *1 (Tex. App.—Fort Worth Nov. 17, 2005, no pet.)  (mem. op.) (not designated for publication) (citing above cases and holding same).


3:To the extent that appellant’s “Notice & Application for Writ Ordering Law Library Access or Appeal Bond for ‘Pro Se’ Prisoner Held in Denton Co Jail” seeks relief with respect to this appeal, such relief is 
DENIED
.